DETAILED ACTION
This office action is responsive to amendment filed on April 7, 2021 in this application Jain et al., U.S. Patent Application No. 16/053,563 (Filed August 2, 2018) (“Jain”).  Claims 1 – 20 were pending.  Claims 1, 7, 9, and 11 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 7 - 8 of the Applicant’s Remarks (“Remarks”) stating that the prior art references fail to teach enabling and disabling services by changing the routing of requests from a first service to a second service, examiner respectfully agrees in part.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
With respect to enabling and disabling prior art reference Ramalingam teaches testing a first release and a second release at the same time by having old software features [first release] and new software features [second release] deployed and executing at the same time with one set of users using the old features and another set of users using the new features.  Id. at ¶¶ 0016 & 0025.  The new features may be disabled for at least one of the set of users using the new features, thus reverting them to the previous release, while the remaining users continue using the new features.  Id. at ¶¶ 0033 & 0034.
With respect to using a routing mechanism, newly added prior art reference Eapen teaches disabling the old version of the service and enabling the new version updated version of the service by routing requests to the new version instead of the old version, even though the old version continues to execute.  Id. at col. 2 ll. 35 - 66.  If there is an error with the new version Id.  Therefore, the prior art teaches enabling and disabling services by changing the routing of requests.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szobi et al., United States Patent Application Publication No. 2018/0309623 (Published October 25, 2018, filed April 21, 2017) (“Szobi”), in view of Asano, United States Patent Application Publication No. 2007/0100513 (Published May 3, 2007, filed December 15, 2003) (“Asano”), Ramalingam et al., United States Patent Application Publication No. 2019/0278691 (Published September 12, 2019, filed March 9, 2018) (“Ramalingam”), and Eapen et al., United States Patent No. 10,402,191 (Patented September 3, 2019, filed July 17, 2018) (“Ramalingam”).  

Claims 1 and 11
With respect to claims 1 and 11 Szobi teaches the invention as claimed including a method for managing releases of global services in a controlled manner, the method comprising:…{A distributed group of servers may have been updated with a new version of its files by polling an updating service for new versions, validating and updating to the new version, and rolling back to the previous version still present on the servers if problems are encountered.  Szobi at ¶ 0030 (distributed servers); id. at Abstract; id. at ¶¶ 0009, 0033 (poll cloud computing system for configuration information); id. at ¶¶ 0003, 0037, 0103 (receive file updates, validate, apply update, and rollback as required).}
… identifying that the second release of the global service has passed one or more checks and is ready to be enabled for use in the computing environment; enabling, by a manager service, the second release of the global service in the computing environment;…  {The new update version is validated and the servers are updated.  Szobi at ¶ 0030 (distributed servers); id. at ¶¶ 0003, 0037, 0103 (receive file updates, validate, and apply).}
However, Szobi does not explicitly teach the limitation:
… deploying in a computing environment a second release of a global service in a disabled state at a second time instance, the computing environment having a first release of the global service deployed at a first time instance and enabled at the second time instance, {Asano does teach this limitation.  Asano teaches that method for updating and rollback as taught in Szobi includes where the new program update is deployed to the computing environment while a first program is still functioning and then later the second program is enabled.  Asano at ¶¶ 0136 - 0138.
Szobi and Asano are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software deployment, and both are trying to solve the problem of how to authorize a deployment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the method for updating and rollback, as taught in Szobi with updating via enabling as taught in Asano.  Asano teaches that it is desirable for the computing environment to “be always maintained in its optimum state.”  Id. at ¶ 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the method for updating and rollback, as taught in Szobi with updating via enabling, as taught in Asano, for the purpose of providing a simple mechanism to apply or remove updates.}
However, Szobi and Asano do not explicitly teach the limitation:
… each of the first release of the global service and the second release of the global service executing in the computing environment responsive to deployment and configured to be enabled and disabled,…  {Ramalingam does teach this limitation.  Ramalingam teaches that the method for enabling and disabling updates, as taught in Szobi and Asano includes testing a first release and a second release at the same time by having old software features [first release] and new software features [second release] deployed and executing at the same time with one set of users using the old features and another set of users using the new features.  Ramalingam at ¶¶ 0016 & 0025.  The new features may be disabled for at least one of the set of users using the new features, thus reverting them to the previous release, while the remaining users continue using the new features.  Id. at ¶¶ 0033 & 0034.
Szobi, Asano, and Ramalingam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software deployment, and both are trying to solve the problem of how to authorize deployment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the method for enabling and disabling updates, as taught in Szobi and Asano with switching from first to second to first releases via enabling/disabling, as taught in Ramalingam.  Asano teaches that it is desirable for the computing environment to “be always maintained in its optimum state.”  Id. at ¶ 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the method for enabling and disabling updates, as taught in Szobi and Asano with switching from first to second to first releases via enabling/disabling, as taught in Ramalingam, for the purpose of using an efficient enable/disable technique to switch from one release to another.}
However, Szobi, Asano, and Ramalingam do not explicitly teach the limitation:
… wherein requests for the computing environment are routed to the first release of the global service responsive to the first release of the global service being enabled; … disabling the first release of the global service in the computing environment while maintaining execution of the first release of the global service in the computing environment such that requests for the computing environment are routed to the second release of the global service instead of the first release of the global service in response to enabling the second release of the global service and disabling the first release of the global service; determining that the second release of the global service has one or more issues and is to be disabled; and disabling, by the manager service, the second release of the global service in the computing environment and re-enabling the first release of the global service such that requests for the computing environment are routed to the first release of the global service instead of the second release of the global service in response to disabling the -2-4839-9008-2531.1Atty. Dkt. No. 099011-4119 (ID1634-US)second release of the global service and enabling the first release of the global service being re- enabled.  {Eapen does teach this limitation.  Eapen teaches that the method for enabling and disabling updates, as taught in Szobi, Asano, and Ramalingam includes disabling the old version of the service and enabling the new version updated version of the service by routing requests to the new version instead of the old version, even though the old version continues to execute.  Eapen at col. 2 ll. 35 - 66.  If there is an error with the new version requests are routed to the old version instead.  Id.
Szobi, Asano, Ramalingam and Eapen are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software deployment, and both are trying to solve the problem of how to authorize deployment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the method for enabling and disabling updates, as taught in Szobi, Asano, and Ramalingam with routing requests  to the enabled software version, as taught in Eapen.  Asano teaches that it is desirable for the computing environment to “be always maintained in its optimum state.”  Id. at ¶ 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the method for enabling and disabling updates, as taught in Szobi, Asano, and Ramalingam with routing requests  to the enabled software version, as taught in Eapen, for the purpose of using an efficient enable/disable technique to switch from one release to another.}


Claims 2 and 12
With respect to claims 2 and 12, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein the computing environment comprises a cloud based computing environment.  {Computing environment hosting the first and second releases may be a cloud-based computing environment.  Ramalingam at ¶ 0016.}

Claims 3 and 13
With respect to claims 3 and 13, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein the second release of the global service comprises one of maintenance fixes or enhancements to the first release of the global service.    {Second release incorporates new features to the software.  Ramalingam at ¶ 0002.}

Claims 4 and 14
With respect to claims 4 and 14, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein one of the first release of the global service and the second release of the global service is not configured to receive any application programming interface (API) calls other than from the manager service.    {API calls from the manager service are used to perform a method where a first release is disabled and a second release enabled and then, Ramalingam at ¶¶ 0016, 0033, 0034.} 

Claims 5 and 15
With respect to claims 5 and 15, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
registering, by one of the first release of the global service or the second release of the global service, with the manager service.  {Second version is validated and registration of the successful validation is send to the manager service.  Szobi at ¶ 0011.}

Claims 6 and 16
With respect to claims 6 and 16, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
polling, by the first release of the global service or the second release of the global service, the manager service for one of an enable or disable command.  {The distributed group of servers polls the manager service for commands.  Szobi at ¶¶ 0009, 0033 (poll cloud computing system for configuration information).}

Claims 7 and 17
With respect to claims 7 and 17, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein disabling use of the second release further comprises maintaining the disabled second release of the global service executing and idle in the computing environment.   {Software version may be enabled and disabled while continuing to execute. Eapen at col. 2 ll. 35 - 66.} 

Claims 8 and 18
With respect to claims 8 and 18, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein one or more non-global services executing in the computing environment continue to process user requests received when the first release of the global service was enabled.  {API calls are used to perform a method where a first release is disabled and a second release enabled and then, following the detection of problems, the second release is disabled and the first release is enabled.  Ramalingam at ¶¶ 0016, 0033, 0034.} 

Claims 9 and 19
With respect to claims 9 and 19, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein determining that the second release of the global service has one or more issues and is to be disabled further comprises determining that the global service is to be rolled back to the first release of the global service from the second release of the global service.    {A distributed group of servers may have be updated with a new version of its files by polling an updating service for new versions, validating and updating to the new version, and rolling back to the previous version still present on the servers if problems are encountered.  Szobi at ¶ 0030 (distributed servers); id. at Abstract; id. at ¶¶ 0009, 0033 (poll cloud computing id. at ¶¶ 0003, 0037, 0103 (receive file updates, validate, apply update, and rollback as required).}

Claims 10 and 20
With respect to claims 10 and 20, Szobi, Asano, Ramalingam and Eapen teach the invention as claimed, including: 
wherein the manager service disables the first release of the global service responsive to enabling the second release of the global service.  {API calls are used to perform a method where a first release is disabled and a second release enabled and then, following the detection of problems, the second release is disabled and the first release is enabled.  Ramalingam at ¶¶ 0016, 0033, 0034.} 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										May 22, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199